EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Baumann on March 22, 2022.

The application has been amended as follows: 

	In claim 13, in line 15, a comma has been inserted after the word “field”.
	In claim 13, in line 17, the first occurrence of the word “the” has been deleted and the word --- a --- inserted therefor. 
	In claim 13, in line 24, the limitation --- using the handheld wound and stoma imaging device --- has been inserted after the limitation “successive images”.
	In claim 13, in line 26, the limitation “and storing” has been deleted.
	In claim 13, in line 26, the word --- selected --- has been inserted before the word “captured”.
	In claim 13, in line 28, the word --- selected --- has been inserted before the word “captured”. 
	In claim 13, in line 28, the limitation “from one of the plurality of successive images” has been deleted.  


	In claim 14, in line 2, the word --- selected --- has been inserted before the word “captured”.

	In claim 28, in line 2, the word --- selected --- has been inserted before the word “captured”.

Reasons for Allowance
Claims 13-14 and 25-34 are allowed.

The following is an examiner’s statement of reasons for allowance:

With regards to claim 13, the prior art does not teach or suggest improving image quality by capturing a plurality of successive images using the handheld wound and stoma imaging device independent of input by the patient, performing a qualitative assessment of the plurality of successive images, and selecting one of the plurality of successive images as a selected captured image, wherein the handheld wound and stoma imaging device is configured to allow for simultaneous viewing by the patient of the monitor and the one of the wound site and the stoma site on their own body, in combination with the other claimed elements.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793